297 So.2d 135 (1974)
Susan M. GUE, Appellant,
v.
STATE of Florida, Appellee.
No. 73-1036.
District Court of Appeal of Florida, Second District.
July 3, 1974.
Robert E. Jagger, Public Defender, and Paul C. Scherer, Asst. Public Defender, Clearwater, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant was charged originally with possession of marijuana in an amount constituting a misdemeanor. The state nolle prossed this charge and filed a felony charge for possession of narcotics paraphernalia, but failed to bring appellant to trial within 180 days of the date when appellant was "taken into custody as a result of the conduct or criminal episode giving rise to the crime charged." CrPR 3.191(a)(1), 33 F.S.A. We find nothing in this record to constitute an exception to the speedy trial rule. While it is true, as the trial judge pointed out, that at arraignment the defendant might have called to the state's attention that the case was set for trial beyond the 180 days, we find nothing in the rule which places the burden of compliance elsewhere than on the state. There being no waiver or other circumstances justifying extension, denial of the motion to discharge was error. See State ex rel. Gutierrez v. Baker, Fla. 1973, 276 So.2d 470; cf. State ex rel. Green v. Patterson, Fla.App.2d 1973, 279 So.2d 362, in *136 which the delay was attributable to the accused, a circumstance not shown on this record.
Reversed.
MANN, C.J., and McNULTY and GRIMES, JJ., concur.